Per Curiam,
The question whether the decedent was engaged in the course of his employment at the time of the accident which resulted in his death was one of fact. The finding of the referee, approved by the compensation board, was “at the time of the occurrence of the injury Gallagher was in the course of his employment with the defendant.” This is conclusive: Poluskiewicz v. Philadelphia & Reading Coal & Iron Company, 257 Pa. 305; Messinger v. Lehigh Valley R. R. Company, 261 Pa. 336.
Appeal dismissed and award affirmed.